Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Final Office Action dated 4/23/2021 should have been a Non-Final Rejection. The letter is being sent to correct the Examiner’s mistake. The rejection set forth below contents of the Office Action, which should be consider by the Applicant as an Non-Final rejection which is also indicated on the updated Form 326 Office Action Summary.

DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on 3/25/2021 with a priority date of 2/6/2015.
Claims 1-4, 6-18, 20 and 21 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to 1-4, 6-18, 20 and 21 have been entered and claims 5 and 19 are cancelled.
Claims 1-4, 6-18, 20 and 21 are rejected under 35 USC 103. Further citation have been added to the claims.
Claims 1-4, 6-18, 20 and 21 are rejected under 35 USC 101 in view of Alice

Priority

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/937,258 and 61/937,231, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The limitations related to receiving user preference for a digital media type, generating a unique identifiers based on a digital media type and formatting based on a recipient device, as well as generating and linking two different types of identifiers in Claims 1-4, 6-18, 20 and 21 are not supported by the provisional applications. The provisional applications provides general support for communicating with a courier device in proximity of a package or devices along with general rules and circumstance for selecting advertising in the context of shipping and delivery of packages. Claims 1-4, 6-18, 20 and 21 have the priority of Feb. 6, 2015.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4, 6-18, 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: The claims 1-4, 6 and 7 are a method, claims 8-14 are a system and claims 15-19, 20 and 21 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are directed to an abstract idea 
Step 2A: 
Prong 1: Claims 1-4, 6-18, 20 and 21 are directed to the abstract idea of receiving a plurality of digital content and a user preference regarding a digital media type of digital content then generating a unique digital content identifier then linking, optimizing and linking again the digital content then selecting, formatting and transmitting the digital content to a user where the transmission and/or selection of the content is based on a set of rules and transmitted from a courier to a destination. Dependent claims include additional processing, selection rules and forms of advertising. The claims organize the relationship between shippers of products, delivery services, digital content providers and users that receives the shipment for the purpose of offering transmission of targeted digital content as part of the shipping process.
These limitations fall within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between 
Prong 2: This judicial exception is not integrated into a practical application because the additional elements in the claims are a processor or computer as well as a destination device and intermediate device that transmit data over a network. The processors and computers are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The claimed devices are not particular, and fail to provide meaningful limitations. The recitation of logic and triggers amounts to no more then programing a computer with rules that trigger the display of advertising, which is adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Further, the claims also include functions of formatting content based on the destination device and transmitting content from a courier device to a recipient device based on proximity but these limitations amount to no more than gathering data, formatting data and transmitting data. Together the ordered combination of these limitations just adds insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or computer amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly, the combination of elements offers mere instructions to apply an 
Examiner respectfully asserts that formatting data and transmitting data are considered well known. See also, Presenting offers and gathering statistics, determining an estimated outcome and setting a price, and sending messages over a network in OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
For formatting; See, Delug 2013/0325617 “Techniques for conversion of advertisements from one format to another are well known in the art and any of the known techniques can be used as long as the functional aspects of the invention are not compromised. Similarly, techniques to enable support for an ad format in a client device, such as a mobile device, to display a given content in the ad format are well known in the art and any of the known techniques can be used as long as the functional aspects of the present invention are not compromised.” [0065]. 
For transmitting content to intermediate devices based on proximity:
Morin 2015/0038177; See, “For instance, a conventional Bluetooth MediaServer (available from www.wiremedia.com) distributes advertising content via Bluetooth communication to proximate wireless devices that use compatible Bluetooth wireless technology. But such systems require the relevant wireless device to get very close, i.e., within range of the given Bluetooth MediaServer transmitter, And even then, a willing customer must have a compatible Bluetooth enabled wireless devices to receive the marketing or advertising.” [0006].
See, Talty et al. 2013/0017816 “The vehicle 12 also utilizes conventional Bluetooth and BLE wireless technology for enabling a pairing between the communication module and the  when the two Bluetooth devices initiate communication thereafter, the respective Bluetooth devices will automatically establish a communication link without having to pair again. As a result, one of the devices will transmit advertisement events, which are basically broadcast inquiries for determining if any device in the vicinity is an already paired device that desires to utilize its services.” [0013].
Banscomb 2015/0087263; See, “It is well understood that electronic media devices may receive text, pictures, and sound from other sources via radio waves, Bluetooth technology, or other transmission mediums. These text, pictures, and sounds may be sent to media devices as part of a promotional activity. Another technology commonly used in the industry is sending electronic coupons and/or encrypted barcodes signifying that the user has purchased some item or performed some task to electronic media devices through radio frequency, Bluetooth, or other transmission mediums.” [0012].
When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-18, 20 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Gillen et al. (U.S. 2015/0066798 A1; Hereafter: Gillen) in view of Lamont et al. (U.S. 2016/0148269 A1; Hereafter: Lamont).
As per Claim 1: Gillen in view of Lamont discloses the following limitations; 
1. A computer-implemented method for creating and delivering digital content in a delivery network, comprising: 
Gillen discloses receiving, by a processor, a plurality of digital content, wherein the plurality of digital content includes data associated with a product shipped to a user; See, “According to various embodiments, the consignor data database 411 may be configured to store and maintain a variety of consignor data 401. In certain embodiments, the consignor data 401 may comprise: (1) general consignor information (e.g., basic account or profile information), (2) consignor advertisement information, which may be in certain embodiments 
Gillen discloses receiving, by the processor, a user preference regarding a digital media type of digital content; Examiner’s note: The applicant’s specification list digital media types in [0046] such as “email, text, documents, images, picture files, video files, sound files, data fields, pdf files, web-displayed content, messages on mobile apps, or other types of media items or digital files” and [0051] discloses “The unique identifier may also be generated based on the content or type of content in the digital advertisement.”. The applicant’s specification at [0065] discloses “the delivery of the digital advertisement may depend on whether the recipient has opted in or out of receiving certain types of product or digital advertisements.”.
Gillen disclose these digital media types and user parameters for a consignees preference for types of content. See, “In this manner, communications received by the consignees may  [0209]. See, “For example, while the third party and the consignor may both agree (e.g., with respect to their respective parameters) that video-based content is permissible, the consignee may establish one or more preferences limiting or otherwise "opting out" of receiving video-based content.” [0228]. See, [0233, 0236] for more about user preferences of types of media content.
Gillen discloses generating a unique identifier associated with a selected one of the plurality of digital content, the unique identifier being based on the digital media type of the selected digital content, the selected digital content being selected from the plurality of digital content based on the user preference; Examiner’s note: Applicant’s specification at [0046] discloses “A digital advertisement may include any digital media such as email, text, documents, images, picture files, video files, sound files, data fields, pdf files, web-displayed content, messages on mobile apps, or other types of media items or digital 
Gillen discloses many types of digital content [0088, 0153], as well as hyperlinks to access content [0031]. Gillen discloses storing the content in a data [0120], which is accessed to display the content based on customized tracking numbers that are associated with product shipments [0121]. Gillen also discloses consignee (i.e. buyer, customer or user) preferences for different types of media, such that a user agrees to receive text not video [0228]. In Gillen the customized tracking numbers are embedded with information [0153] that determines which type of customized content that the user receives, as such the customized tracking number is based on digital content type that the user prefers to receive. The examples in [0203-0205] clearly demonstrate the concept “In this scenario, the consignee parameters are identified as permitting both email and package label alerts, further requesting that if any package labels communications are provided, such contain only textual, audio, and/or graphical data (e.g., no videos or holograms). Thus, upon merge of the consignor and consignee parameters, the carrier system 100 according to various embodiments generates and places upon the package(s) a customized label containing a barcode or otherwise customized and readable tracking number that contains embedded textual, audio, and/or graphical data.” [0205].
Gillen discloses generating a link between the product and the selected digital content based on the product information and selected digital content; optimizing the link based on the product information or shipment information; linking, by the processor, the product and the selected a digital content based on the optimized  link; 

Gillen discloses terms and parameters from consignors for accepting third party advertising. See, “Exemplary and non-limiting criteria may include the nature of the industry of the third party, the type of discount being offered by the third party, the type of products primarily handled by the third party, the popularity of the products handled by the third party….” [0075].
Gillen discloses defines terms and parameters provided by third party advertisers, which includes “Exemplary criteria may include the nature of the industry of the consignor, the type of products primarily handled by the consignor, the popularity of the consignor and/or of the consignor's products… As a non-limiting example, a third party would not want to partner with a competing consignor to provide an advertisement upon the consignor's shipments;” [0114]. 
Gillen discloses using these parameters to match consignors, third-parties and consignees and filtering advertisements. See, “Via the "matching" feature, various submitted third party work products may be ranked and assigned a value based on but not limited to parameters such as: availability, number of "work product" requests, popularity of the product, type of product, previous shipping history of the product to the consignee, and the like). In this manner, consignors may prioritize third party work product requests (whether manually or automatically based upon still further pre-established parameters) so as to accept those  type of product, previous shipping history of the product to the consignee, and the like). In this manner, consignors may prioritize third party work product requests (whether manually or automatically based upon still further pre-established parameters) so as to accept those submissions with the highest value first or otherwise, however, as may be desirable.” [0034]. See, “Depending upon one or more criteria or parameters established by one or more of the following the third party entities, the consignors, the carrier and/or consignees, matching may or may not occur. Still further, as previously described herein, even once matching occurs, placement of the customized content may or may not occur depending upon whether the third party and/or consignor parameters further conflict or merge with consignee parameters, as such have been previously outlined with respect to the Custom Communication Use Cases #1-6 above.” [0235]. See also, [0154] where the content of the package are shoes.
Gillen discloses selecting a destination device associated with the user; See, “The consignee computing entities 110 may each include one or more components that are functionally similar to those of the carrier system 100 and/or the user computing entity 105, both as have been described previously herein. For example, in one embodiment, each of the consignee computing entities may include: (1) a processor that communicates with other elements via a system interface or bus; (2) a user interface; (3) transitory and non-transitory memory; and (4) a communications interface.” [0061]. See, “As inputs to step 560 and execution of the placement tool 520, according to various embodiments, the advertisement 
Gillen discloses formatting the selected digital content See, “It should be understood that the alert 1400 of FIG. 16 is exemplary and non-limiting in nature and a variety of alternatively formatted alerts and/or messages may be generated via the carrier system 100 described herein, including custom package shipment labels, such as that illustrated in FIG. 17 and described, in turn, below.” [0186].
 based on the destination device; and Examiner’s note: Gillen discloses sending adverting to a device, which is determining a destination device and formatting content, but Gillen does not format the advertisement based on the device.
However, Lamont discloses formatting and advertisement based on the destination device. See, “In other embodiments, the format of the data may vary based on the requesting device, and the processor 754 may be used to find or produce the data in the desired format.” [0107].
Gillen discloses transmitting, based on logic and triggers store in a rules engine the formatted digital content See, “Still further, various algorithms and/or pre-determined parameters, rules, and/or engagement or implementation procedures may also be stored in any of the various databases within the carrier system 100, as may be desirable for various applications, to the extent such have not been previously described and/or allocated herein.” [0120]. See, “It should be understood in the context of FIG. 7 and the advertisement module 500, however, that upon generation and receipt thereof of match data 617, such may be subject to placement (e.g., by evaluating one or more consignor or consignee and/or third party-defined parameters--and still further carrier parameters), as previously described herein. Thus, upon retrieval of any pertinent or desirable consignor data 401, carrier data 402, and/or consignee data 403 in step 539, certain embodiments of the advertisement module 500 may be configured to similarly execute the placement tool 520 so as to determined, perhaps based upon a myriad conflicting parameters those specific situations in which placement of customized content is acceptable or otherwise permissible, all as has been described previously herein, but with the further incorporation of one or more third-party parameters, 
Gillen does not disclose from a courier device configured to transmit the formatted digital content to the destination device based on the proximity of the courier device and the destination device, Examiner’s note: Gillen discloses at [0055, 0057] that transmission of data include NFC and Bluetooth and “The tracking number or barcode may be read and used for further interrogating the consignee at a final delivery address (e.g., a physical location, mobile location, vehicle location, alternative delivery location or the like), for example such that carrier personnel delivering the package may be able to further query the consignee as to their receptiveness of the customized content, whether an advertisement, promotional offer, or otherwise.” [0247]. Gillen does not elaborate on beyond querying the consignee’s receptiveness.
However, Lamont discloses transmitting advertising from a courier device based user preferences the include location and on proximity of the courier device to the destination device. See, “In another embodiment, the user may elect to receive either LBS push notifications in act 207, DSRC/NFC/Bluetooth push notifications in act 208, or both. LBS push notifications may use an internal GPS module or other location service of the user communication device to actively track the location for use in searching for advertisers within a particular radius or distance in act 213. Similarly, DSRC/NFC/Bluetooth push notifications may use associated communication radios and devices to actively search for other compatible devices within a broadcast and frequency range (act 214).” [0050, 0052, 0067, 0095, 0113, 0118]. See, “It is noted that a business may determine criteria related to advertisement of its data. For example, an advertiser (i.e., a business) may determine that it 
Gillen discloses the logic and triggers defining a set of rules for controlling transmission of the formatted digital content. Examiner’s note: Gillen discusses a wide range of parameters that are used to select advertising, such as location and the product. See, “Thus, desired customized content, where otherwise acceptable based upon one or more consignor and consignee parameters (as described elsewhere herein) may nevertheless be adjusted based upon one or more classifications, such as the location of the consignor. Adjustments may be further necessary based upon the location of the consignee/recipient of a shipment, as will be described elsewhere herein” [0077]. See, “It should be generally understood that the consignee parameters described herein may also relate to consignee receptiveness to certain (or any) advertisements, promotional materials, and/or customized content/communications (as described elsewhere herein), further in view of the consignee's preferences for one or more additional parameters associated with the above-described (and still other) features. For example, where a consignee has indicated that they do not wish to receive proactive messages for any service exceptions, such data is accessible via the carrier system 100 according to various embodiments described herein, at least for purposes of further determining that such consignee would also not be eligible to receive, via a proactive message, an advertisement for a coupon or discount on a related service as a result of the service exception. Thus, while an advertisement may be rendered and/or matched for such a 
Therefore, from the teaching of Lamont, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for advertising being sent to a destination device as disclosed by Gillen, to format the content based on the destination device and transmit the advertisement via a courier device proximate to the destination devices, as taught by Lamont, for the purpose of being able to selectively provide pertinent and quality information and advertisements. Paragraph [0002].

As per Claim 2: Gillen in view of Lamont discloses the following limitations; 
2. The method as recited in claim 1, further comprising: 
Gillen discloses transmitting to the user, by the processor, metadata associated with the selected digital content and the product; and performing by the processor, post-delivery processing, wherein the post-delivery processing includes receiving information from the user based on at least one of the selected digital content, the product, the sender, or the third party. See, “For example, the linked audio/visual message may be a personal message from the consignor (e.g., a commercial-like video describing an available or offered coupon or discount), an advertisement, information about the item being shipped (e.g., assembly instructions, feature description) and/or return instructions. In other embodiments, the message may be a link to the consignor's website or a message posted on a third-party website (e.g., YouTube) or any of the above as may be directed to a website associated with a third party who has submitted an advertisement for inclusion on a transmitted message, whether proactively or upon a package label or otherwise. These links may be customized according to the items being shipped, as may be determined based at least in part upon the package content data, contained within the carrier data 402, as previously discussed.” [0121]. See, “Non-limiting examples of such are illustrated in FIG. 12, which may position the logo to the side or atop promotional header information and/or dispense with all fields for a custom image containing embedded therein a customized URL or hyperlink, the latter of which as may be configured to lead a recipient thereof to additional promotional materials.” [0145]. See, “The embedded content functionality may be understood with reference to FIG. 17 and the description in Use Case #2 above regarding embedded messages within a tracking number and/or customized tracking numbers--for example within a barcode that may be scanned by carrier personnel and/or a consignee, and/or others using for example a mobile application (i.e., mobile app) during any point in the transportation process after tendering the package to the carrier, however particularly upon receipt of a package (e.g. to provide a message/advertisement to the consignee, 

As per Claim 3: Gillen in view of Lamont discloses the following limitations; 
Gillen discloses 3. The method as recited in claim 1, wherein the linking of the selected digital content to the product further comprises selecting a pre-determined type of digital content associated with a pre-determined type of product. See, “In this regard, in certain embodiments, the third parties may submit requests for customized work product to be reviewed and/or inserted by a consignor into package transit (e.g., alert, label, or the like) data generated in conjunction with transport of one or more packages shipped by the consignor to one or more consignees. A "matching" feature may also be provided, such that the system may automatically (or at least semi-automatically, for example, pending approval by one or more users of various actions prior to the commencement thereof) "match" third party work product with one or more consignors based upon one or more parameters, which may include the non-limiting examples of industry type and/or product type. Via the "matching" feature, various submitted third party work products may be ranked and assigned a value based on but not limited to parameters such as: availability, number of "work product" requests, popularity of the product, type of product, previous shipping history 

As per Claim 4: Gillen in view of Lamont discloses the following limitations; 
Gillen discloses 4. The method as recited in claim 1, wherein the predetermined set of rules are based on at-least one of: a pre-delivery event, a delivery-point event, a delivery-triggered event, or a post-delivery event. See, “Triggering events may be routine tracking status updates or exception reports, such as an indication that delivery will be later than previously expected. The messages may include not only such tracking data, but also audio data, image data, and/or video data associated with one or more advertisements, however as may be provided via the consignor (or via an external third part via the consignor). In some instances, the messages may include a hyperlink or other pathway link to the audio, image, and/or video advertisement-oriented files, which may be stored on the carrier, consignor, or one or more external third party computer systems.” [0031]. See, “In some embodiments, one or more carrier systems 100 may provide a list of possible delivery events that trigger a message. For example, carriers (and consignors and/or consignees--as described below) may identify the type of alerts sent and the format used for the alerts (e.g., day before delivery reminder, morning of delivery and delivery confirmation). Different formats and/or recipients may be used for the different alerts. Other notification trigger events may include item tendered to carrier, day before scheduled delivery date, day of delivery, delivery completion, exception notifications and the like, again as are described in 

As per Claim 6: Gillen in view of Lamont discloses the following limitations; 
Gillen discloses 6. The method as recited in claim 1, wherein the selected digital content includes an interactive form. See, “The term "advertisement" is used generally throughout herein; however, it should be understood that the use thereof should not be construed as limited to conventionally understood types of advertisements. Indeed, it should be understood that "advertisement" may refer to any sort of "customized content" or "customized messaging," which may include the non-limiting examples such as advertisements, messages, promotional materials, product warranty information, general product information or instructions, safety recall notices, safety sheets, safety information, return instructions, information identifying a nearest drop-off location, and the like. In other words, the term "advertisement," where used herein should be considered interchangeable with the much more broadly construed terms "customized content" or "customized messaging."” [0029]. See, “As noted, the consignee computing entity 110 may comprise a user interface (that can include a display device/input device coupled to a processing element) and/or a user input interface (coupled to a processing element). For example, the user interface may be a carrier or retailer application, browser, user interface, dashboard, webpage, and/or similar words used herein interchangeably executing on and/or accessible via the consignee computing entity 110 to interact with and/or cause display of information/data from the carrier system 100, as described herein.” [0061].

As per Claim 7: Gillen in view of Lamont discloses the following limitations; 
Gillen discloses 7. The method as recited in claim 1, wherein the selected digital content includes an API. See, “Thus, through such an interface (e.g., browser, dashboard, application), customers (e.g., consignees or third parties) can review and access all inbound shipments (from one or more carriers) using a single interface (e.g., API, as described elsewhere herein). As will be recognized, though, a variety of other approaches and techniques can be used to provide tracking information to a customer.” [0085]. See also ¶61, 53 and 83 for more about the consignee interface displaying advertising.

As per Claim 8: Gillen in view of Lamont discloses the following limitations; 
8. A system for creating and delivering digital a content in a content delivery network comprising: at least one processor; a memory device storing instructions executable by the at least one processor to perform operations of: 
Gillen discloses receiving a plurality of digital content, wherein the plurality of digital content includes data associated with a product shipped to a user; See, [0070, 0078, 0120, 0121, 0203].
Gillen discloses receiving a user preference regarding a digital media type of digital content; See, [0033, 0209]. See also [0233, 0236] for more about user preferences of types of media content.
Gillen discloses generating a unique identifier associated with a selected one of the plurality of digital content, the unique identifier being based on the digital media type of the selected digital content, the selected digital content being selected from the plurality of digital content based on the user preference; Gillen discloses many types of 
Gillen discloses generating a link between the product and the selected digital content based on product information and the selected digital content; optimizing the link based on the product information or shipment information; linking the product and the selected digital content based on the optimized linking; 
Gillen discloses terms and parameters from consignors for accepting third party advertising. See, “Exemplary and non-limiting criteria may include the nature of the industry of the third party, the type of discount being offered by the third party, the type of products primarily handled by the third party, the popularity of the products handled by the third party….” [0075].
Gillen discloses defines terms and parameters provided by third party advertisers, which includes “Exemplary criteria may include the nature of the industry of the consignor, the type of products primarily handled by the consignor, the popularity of the consignor and/or of the consignor's products… As a non-limiting example, a third party would not want to partner with a competing consignor to provide an advertisement upon the consignor's shipments;” [0114]. 
Gillen discloses using these parameters to match consignors, third-parties and consignees and filtering advertisements. See, “Via the "matching" feature, various submitted third party work products may be ranked and assigned a value based on but not limited to parameters such as: availability, number of "work product" requests, popularity of the product, type of product, previous shipping history of the product to the consignee, and the like). In this manner, consignors may prioritize third party work product requests (whether manually or automatically based upon still further pre-established parameters) so as to accept those submissions with the highest value first or otherwise, however, as may be desirable.” [0034]. See, “Via the "matching" feature, various submitted third party work products may be ranked and assigned a value based on but not limited to parameters such as: availability, number of "work product" requests, popularity of the product, type of product, previous shipping history of the product to the consignee, and the like). In this manner, consignors may prioritize third party work product requests (whether manually or automatically based upon still further pre-established parameters) so as to accept those submissions with the highest value first or otherwise, however, as may be desirable.” [0034]. See, “Depending upon one or 
Gillen discloses selecting a destination device associated with a user; See, [0061, 0153, 0201].
Gillen discloses formatting the selected digital content See, [0186].
Examiner’s note: Gillen discloses sending adverting to a device, which is determining a destination device and formatting content, but Gillen does not format the advertisement based on the device.
However, Lamont discloses formatting and advertisement based on the destination device. See, “In other embodiments, the format of the data may vary based on the requesting device, and the processor 754 may be used to find or produce the data in the desired format.” [0107].
Gillen does not disclose based on the predefined rules for display on the destination device, the set of rules are based on the digital media type of the digital content or a method of transmission; and Examiner’s note: Gillen discloses sending adverting to a device, which is determining a destination device and formatting content for types of media, but consistent with claim 1 this limitation is interpreted as formatting the digital content 
However, Lamont discloses formatting and advertisement based on the destination device. See, “In other embodiments, the format of the data may vary based on the requesting device, and the processor 754 may be used to find or produce the data in the desired format.” [0107].
Gillen discloses transmitting, based on a logic and triggers stored in a rules engine, the formatted digital content See, [0120, 0159]. See also [0100, 0086, 0185, 0203]] for triggers. See also, [0046] for logic.
Gillen does not disclose from a courier device configured to transmit the formatted digital content to the destination device based on a proximity of the courier device and the destination device, Examiner’s note: Gillen discloses at [0055, 0057] that transmission of data include NFC and Bluetooth and “The tracking number or barcode may be read and used for further interrogating the consignee at a final delivery address (e.g., a physical location, mobile location, vehicle location, alternative delivery location or the like), for example such that carrier personnel delivering the package may be able to further query the consignee as to their receptiveness of the customized content, whether an advertisement, promotional offer, or otherwise.” [0247]. Gillen does not elaborate on beyond querying the consignee’s receptiveness.
However, Lamont discloses transmitting advertising from a courier device based user preferences the include location and on proximity of the courier device to the destination device. See, “In another embodiment, the user may elect to receive either LBS push notifications in act 207, DSRC/NFC/Bluetooth push notifications in act 208, or both. LBS 
Gillen discloses the logic and triggers defining a set of rules for controlling transmission of the formatted digital content; and Examiner’s note: Gillen discusses a wide range of parameters that are used to select advertising, such as location and the product. See, “Thus, desired customized content, where otherwise acceptable based upon one or more consignor and consignee parameters (as described elsewhere herein) may nevertheless be adjusted based upon one or more classifications, such as the location of the consignor. Adjustments may be further necessary based upon the location of the consignee/recipient of a shipment, as will be described elsewhere herein” [0077]. See, “It should be generally understood that the consignee parameters described herein may also relate to consignee receptiveness to certain (or any) advertisements, promotional materials, and/or customized content/communications (as described elsewhere herein), further in view of the consignee's 
Gillen discloses establishing real-time communication between the user and a sender of the product based on the selected digital content. See, “Further details regarding event or consignee-defined alerts are described, in turn, below. In one embodiment, consignees may identify/define time periods in which the messages providing information regarding 
Therefore, from the teaching of Lamont, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for advertising being sent to a destination device as disclosed by Gillen, to format the content based on the destination device and transmit the advertisement via a courier device proximate to the destination devices, as taught by Lamont, for the purpose of being able to selectively provide pertinent and quality information and advertisements. Paragraph [0002].

As per Claim 9: Gillen in view of Lamont discloses the following limitations; 
9. The system of claim 8, wherein the memory device further stores instructions executable by the at least one processor, to perform operations of: 
Gillen discloses transmitting, to the user, metadata associated with the selected digital content and the product; and performing post-delivery processing, wherein the processing includes collecting information from the user based on at least one of the selected digital content, the product, the sender, or the third party.  See, [0121, 0145, 0203, 0209].

As per Claim 10: Gillen in view of Lamont discloses the following limitations; 
Gillen discloses 10. The system of claim 8, wherein the linking of the digital content to the product further comprises selecting a pre-determined digital media type of digital content associated with a pre-determined type of product. See, [0034].

As per Claim 11: Gillen in view of Lamont discloses  the following limitations; 
Gillen discloses 11. The system of claim 8, wherein the predetermined set of rules are based on at-least one of: a pre-delivery event, a delivery-point event, a delivery-triggered event, or a post-delivery event. See, [0031, 0086].

As per Claim 12: Gillen in view of Lamont discloses the following limitations; 
Lamont discloses 12. The system of claim 8, wherein the predetermined set of rules are based on at-least one of: market or demand based characteristics, delivery characteristics, location, recipient demographics, shipping history, product details, and or digital content placement visibility. See, [0077, 0097]. See, [0123-0125] for examples of rules and See, “consignees receive only those advertisements or otherwise customized content in the time, place, and/or manner in which they have requested (e.g., based upon their pre-established parameters).” [0184]. See also [0195-0244] for use case scenarios that transmits advertising bases on parameters from the courier, consignee, consignor and third-parties that want to associated advertising with packages.

As per Claim 13: Gillen in view of Lamont discloses the following limitations; 
Gillen discloses 13. The system of claim 8, wherein the selected digital content includes an interactive form. See, [0029, 0061].

As per Claim 14: Gillen in view of Lamont discloses the following limitations; 
14. The system of claim 8, wherein the selected digital content includes an API. See, [0085, 0061, 0053, 0083].

As per Claim 15: Gillen in view of Lamont discloses  the following limitations; 
15. A non-transitory computer readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to execute a computer-implemented method for creating and delivering digital content in a content delivery network, the method comprising: 
Gillen discloses receiving a unique product identifier associated with the product that has been shipped to a user; See, “The unique item/shipment identifier (e.g., 123456789) may be used by the carrier to identify and track the item as it moves through the carrier's transportation network. Such item/shipment identifiers can be affixed to items by, for example, using a label (e.g., sticker) with the unique item/shipment identifier printed thereon (in human and/or machine readable form) or an RFID tag with the unique item/shipment identifier stored therein” [0085]. See, “In this scenario, if the carrier data 402, which may include package content data, reveals that shoes are being shipped to consignee B, the generated placement 522 (see step 570, as an out -product of execution of the placement tool 520 during step 560) would contain at least instructions for placement of the customized content only upon labels sent to consignee B.”[0154]. See, “In certain embodiments, the carrier data 402 retrieved by the exchange module 600 may include delivery data, tracking data, and the like, as illustrated in fields 1301-1302 of the rendering of FIG. 15. Additional and/or alternative data may be retrieved, however as may be desirable for population of package identifying data that may be communicated to a consignee in 
Gillen discloses receiving a plurality of digital content, wherein the plurality of digital content includes data associated with the product shipped to the user; See, [0070, 0078, 0120, 0121, 0203].
Gillen discloses receiving a user preference regarding a digital type of digital content; See, [0033, 0209]. See also [0233, 0236] for more about user preferences of types of media content.
Gillen discloses generating a unique identifier associated with a selected one of the plurality of digital content, the unique identifier being based on the digital media type of digital content, the selected digital content being selected from the plurality of digital content based on the user preference Gillen discloses many types of digital content [0088, 0153], as well as hyperlinks to access content [0031]. Gillen discloses storing the content in a data [0120], which is accessed to display the content based on customized tracking numbers that are associated with product shipments [0121]. Gillen also discloses consignee (i.e. buyer, customer or user) preferences for different types of media, such that a user agrees to receive 
Gillen discloses generating a link between the product and the selected digital content based on the product information and the selected digital content based on the optimized link; optimizing the link based on the product information or shipment information; linking the product and the selected  digital; Examiner’s note: the Applicant at [0054-56] explains creating a link in the broadest sense. A link is merely a connection between the product and the content. The Applicant at [0057-58] discloses optimize in the broadest sense is just performing steps that use information about the digital advertisement, the product being shipped or the recipient to target the advertisement. 
Gillen discloses terms and parameters from consignors for accepting third party advertising. See, “Exemplary and non-limiting criteria may include the nature of the industry of the third party, the type of discount being offered by the third party, the type of products primarily handled by the third party, the popularity of the products handled by the third party….” [0075].
Gillen discloses defines terms and parameters provided by third party advertisers, which includes “Exemplary criteria may include the nature of the industry of the consignor, the type of products primarily handled by the consignor, the popularity of the consignor and/or of the consignor's products… As a non-limiting example, a third party would not want to partner with a competing consignor to provide an advertisement upon the consignor's shipments;” [0114]. 
Gillen discloses using these parameters to match consignors, third-parties and consignees and filtering advertisements. See, “Via the "matching" feature, various submitted third party work products may be ranked and assigned a value based on but not limited to parameters such as: availability, number of "work product" requests, popularity of the product, type of product, previous shipping history of the product to the consignee, and the like). In this manner, consignors may prioritize third party work product requests (whether manually or automatically based upon still further pre-established parameters) so as to accept those submissions with the highest value first or otherwise, however, as may be desirable.” [0034]. See, “Via the "matching" feature, various submitted third party work products may be ranked and assigned a value based on but not limited to parameters such as: availability, number of "work product" requests, popularity of the product, type of product, previous shipping history of the product to the consignee, and the like). In this manner, consignors may prioritize third party work product requests (whether manually or automatically based upon still further pre-established parameters) so as to accept those submissions with the highest value first or otherwise, however, as may be desirable.” [0034]. See, “Depending upon one or 
Gillen discloses selecting a destination device associated with the user; and See, [0061, 0153, 0201].
Gillen discloses transmitting based on logic and triggers stored in a rules engine, the selected digital content See, [120, 0159]. See also [0100, 0086, 0185, 0203]] for triggers. See also, [0046] for logic.
Gillen does not disclose from a courier configured to transmit the formatted digital content to the destination device based on a proximity of the courier device and the destination device, Examiner’s note: Gillen discloses at [0055, 0057] that transmission of data include NFC and Bluetooth and “The tracking number or barcode may be read and used for further interrogating the consignee at a final delivery address (e.g., a physical location, mobile location, vehicle location, alternative delivery location or the like), for example such that carrier personnel delivering the package may be able to further query the consignee as to their receptiveness of the customized content, whether an advertisement, promotional offer, or otherwise.” [0247]. Gillen does not elaborate on beyond querying the consignee’s receptiveness.

Gillen discloses the logic and triggers defining a set of rules for controlling transmission of the formatted digital content. See, “Further details regarding event or consignee-defined alerts are described, in turn, below. In one embodiment, consignees may identify/define time periods in which the messages providing information regarding items to be delivered should be transmitted to the customer (e.g., including real-time or near real-time).” [0099]. See, “In one embodiment, shippers or consignors may identify/define triggering events for which the messages providing information regarding items should be 
Therefore, from the teaching of Lamont, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for advertising being sent to a destination device as disclosed by Gillen, to format the content based on the destination device and transmit the advertisement via a courier device proximate to the destination devices, as taught by Lamont, for the purpose of being able to selectively provide pertinent and quality information and advertisements. Paragraph [0002].

As per Claim 16: Gillen in view of Lamont discloses  the following limitations; 
16. The non-transitory computer readable medium of claim 15, the method further comprising: 
Gillen discloses transmitting to the user metadata associated with the selected digital content and the product; and performing post-delivery processing, wherein the processing includes collecting information from the user based on at least one of the selected digital content, the product, the sender, or the third party. See, [0121, 0145, 0203, 0209].

As per Claim 17: Gillen in view of Lamont discloses  the following limitations; 
Gillen discloses 17. The non-transitory computer readable medium of claim 15, wherein the linking of the selected digital content to the product further comprises selecting a pre-determined digital media type of digital content associated with a pre-determined type of product. See, [0034].

As per Claim 18: Gillen in view of Lamont discloses  the following limitations; 
Gillen discloses 18. The non-transitory computer readable medium of claim 15, wherein the predetermined set of rules are based on at-least one of: a pre-delivery event, a delivery-point event, a delivery-triggered event, or a post-delivery event. See, [0031, 0086].

As per Claim 20: Gillen in view of Lamont discloses  the following limitations; 
Gillen discloses 20. The non-transitory computer readable medium of claim 15, wherein the selected digital content includes an interactive form. See, [0029, 0061].

As per Claim 21: Gillen in view of Lamont discloses  the following limitations; 
Gillen discloses 21. The non-transitory computer readable medium of claim 15, wherein the selected digital content includes an API. See, [0085, 0061, 0053, 0083].

Response to Arguments
Applicant's arguments filed on 11/19/2020 with respect to claims 1-4, 6-18, 20 and 21 are either moot in view of new references or not persuasive.
Applicant’s arguments regarding 35 USC 103: The paragraphs cited above from Gillen include several examples and use case scenarios that transmit advertising based on parameters from the courier, consignee, consignor and third-parties that want to associated advertising with packages. Simply put, Gillen discloses placing advertising associated with packages. At the least [0204] the message/advertisement is linked to tracking numbers of the package, which are 
A. Examiner respectfully asserts that hyperlinks, barcodes, a tracking numbers, and a machine-readable symbol are well within the scope of a unique identifier. However, the customized tracking numbers are cited to teach the claimed unique identifier because the customized tracking numbers are embedded with information [0153] that determines which type of customized content that the user receives, as such the customized tracking number is based on digital content type that the user prefers to receive.
Further citation have been added about package content data, but the example of shoes in [0154] clearly demonstrates the advertising is based on the package content. Examiner disagrees with the applicant’s assertions regarding “based on the digital media type” and respectfully asserts that a customized tracking numbers with embedded data that determines whether the user receives text and not a video is a unique identifier based on the digital media type.
The applicant’s specification describes the concept of creating a link and optimizing a link in paragraphs [0054-0058]. Based on these paragraphs it appears that generating a link is nothing more than creating a connection and the optimizing and linking is just performing steps that use information about the digital advertisement, the product being shipped or the recipient to target the advertisement. Applicant appears to argue that something like a hyperlink, identifier or barcode is being generated in this claimed step, which is not the case, nor is it described in the 
Regarding 35 USC 101: Examiner finds applicant’s assertion unpersuasive the as claimed the digital content is so broad that it includes other content besides advertising which places the claims outside the grouping of Certain Methods Of Organizing Human Activity because it is clear from the specification that  the claimed digital content includes advertising and/or the term advertising includes any notice or announcement in a public medium promoting a product, service, or event, which means most of the examples of digital content in the applicant’s specification are [0048] are advertisements.
The recitation of logic and triggers amounts to no more then programing a computer with rules that trigger the display of advertising, which is adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Contrary to the applicant’s assertion the specification does not disclose numerous ways of generating a link, optimizing the link and linking. Instead the specification at best recites broad function that have no relationship to how data is stored or transmitted.
The feature does not amount to a practical application because it is considered extra solution activity 
Linking and “initiating, based on a predetermined set of rules, transmission of the digital content to a device” is no more technical and not less abstract than determining what content to send to a user. Instead it is a rule that determines when something is sent instead of what is set. In the context of shipping packages this concept is no different than providing shipping updates, such “your package will arrive in on today at 2PM”. Examiner does not dispute that computers allow for precise tracking of shipments and precise timing of advertising, but the mere use of computer as tools to accomplish a result does not amount to a practical application or significantly more because all the rules do is determine when something is sent based on data made available by computer and computer networks.
Linking one identifier to another identifier is an abstract idea (i.e. labeling, linking or associating) and both the specification and claimed linking limitations are completely devoid of even the most basic association to anything technical or anything considered an additional element in Step 2B, which means this concept remains in the realm of an abstract idea. The claimed linking step leaves open endless possibilities as to how and what is being linked, which 
Further, formatting content, generating identifiers and initiating transmission of content based on rules does not confer patent eligibility on an otherwise abstract idea.* Quote from page 19 of 25 of Bancorp v Sun Life ruling - "Modern computer technology offers immense capabilities and a broad range of utilities, much of which embodies significant advances that reside firmly in the category of patent-eligible subject matter. At its most basic, however, a “computer” is “an automatic electronic device for performing mathematical or logical operations.” 3 Oxford English Dictionary 640 (2d ed. 1989). As the Supreme Court has explained, “[a] digital computer . . . operates on data expressed in digits, solving a problem by doing arithmetic as a person would do it by head and hand.” Benson, 409 U.S. at 65. Indeed, prior to the information age, a “computer” was not a machine at all; rather, it was a job title: “a person employed to make calculations.” Oxford English Dictionary, supra. Those meanings conveniently illustrate the interchangeability of certain mental processes and basic digital computation, and help explain why the use of a computer in an otherwise patent-ineligible process for no more than its most basic function—making calculations or computations—fails to  These features do not amount to a practical application because it is considered extra solution activity
This rationale applies to the applicant’s asserted technical benefits related to linking identifiers, formatting content and rules for determining when to send content because humans have done it when computers were note there, i.e. prior to “information age” (again see Bancorp v Sun Life ruling above) and now computers are merely utilized as tools to pre-process and/or process data. The applicant has merely appended this extra-solution activity to delivering information associated with a particular product (i.e. advertising).
The asserted difficulty in delivering targeted advertising and improved techniques for targeting advertising are not inherently technical in nature because they are faced by all advertisers in any technology. Examiner also disagrees that receiving advertisements and linking identifiers to products then preparing and formatting an advertisement for transmission when a rule is met is rooted in technology. Organizing association between data via linking and identifiers, and formatting advertising, as well as transmitting advertising based on rules does not amount to significantly more because the technology of computers is at best a tool for linking products to advertisements, formatting advertisements and transmitting those advertisements to devices. 
The claims at issue in DDR included the inventive concept of a specific e-commerce interface and the use of that interface to create an experience that was held to be unique to e-commerce websites. Examiner's asserts that such an analogy cannot be made in this case even for 
The claims fail to recite an improvement to how content is formatted, an improvement to linking identifiers or even the technology or a technical way in which content is formatted and identifiers are linked, nor do the claims provide anything more then reciting that Near Field communication require the device to within a proximity to each other. In fact the claims do not even attempt to limit the abstract concepts to advertising. Further, claiming that the content is digital and asserting that the steps are somehow tied to ecommerce amounts to nothing more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). In Affinity Labs v. Amazon, the court explained the concept of delivering user-selected media content to portable devices is an abstract idea, and that “customizing information based on . . . information known about the user” is an abstract idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015). The court in the Intellectual Ventures I case explained that tailoring of content based on information about the user—such as where the user lives or what time of day the user views the content—is an abstract idea that is as old as providing different newspaper inserts for different neighborhoods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rodriguez et al. (2009/0254426 A1) discloses a web interface that targets advertising while tracking packages. This reference reads directly on the applicant's inventive concept and specifically on predetermined products and rules for targeting advertising. However, Rodriguez was not cited as the primary reference because a user device, API and interactivity were not explicitly disclosed. Horwitz et al. (2012/0209686 A1) discloses another interpretation of generating the claimed identifier and Horwitz offers a different interpretation that fall well within the scope of the applicant’s claims. Delug (2013/0325617) and Rodriguez et al. (2009/0254426 A1) provide evidence under 2B. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Netzloff whose telephone number is (571)270-3109 and fax number is (571) 270-4109 and email is eric.netzloff@uspto.gov.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688